UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7745



JOSHUA BERNARD JOHNS,

                                               Plaintiff - Appellant,

             versus


MR. SMITH, Record for Bed Assignment;         MR.
SCOTT, Security Officer Captain,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1270-AM)


Submitted:    March 6, 2003                  Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joshua   Bernard   Johns   appeals   the   district   court’s   order

dismissing without prejudice his action under 42 U.S.C. § 1983

(2000), for failure to pay the partial filing fee. We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.       See Johns v. Smith,

No. CA-01-1270-AM (E.D. Va. filed Oct. 28, 2002; entered Oct. 29,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2